Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of species D (titanium) in the reply filed on September 29, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in searching all the species, as the term “nanofunctionalized” is common to all the species.  This is not found persuasive because while that term is recited in the independent claims, its definition is so broad and it can have such a variety of meanings in different contexts that one would not likely employ that term in a search (and indeed the examiner did not employ that term in a search for the elected species).  Rather, the search for the elected species required particular focus on titanium or Ti particles.  An analogous search for any of the non-elected species would require a search for particles of the appropriate non-elected metal, and would be distinct from that used to search for the elected species.
The requirement is still deemed proper and is therefore made FINAL.

				Claim Interpretation	
The definitions of various terms employed in the present specification and claims, set forth by Applicant in para [0033-0037] of the specification as filed, are noted.


        Statutory Basis of Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


		Rejections – 35 U.S.C. 102 and/or 103

Claims 1-4, 8, 9, 12-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jin et al. (US 2010/0303722).
Jin Figs. 10-12 and para [0160-0162] discloses and depicts a composition comprising titanium particles surrounded by titanium oxide nanoparticles.  A quick glance at the drawing figures indicates that the volume percentage and ratio of nanoparticles to metal particles is within the ranges recited in instant claims 2, 3, 4, 13, 14 and 15.  With respect to claims 8, 9, 18 and 19, Jin para [0232-0233] discloses an embodiment in which a salt is placed between the nanoparticles and the metal particles.  With respect to claim 12 and the final clause of claim 13, the nanoparticles are deposited on the particles in the prior art by anodization and thus can be said to be “disposed chemically” on surfaces of the particles as claimed.
Jin does not use the word “nanofunctionalized” as recited in the present independent claims.  However, para [0048] of the present specification defines “surface functionalization” (which the examiner takes as equivalent to “nanofunctionalization” in a case where the surface is coated with nanoparticles) as referring to a surface modification on powdered materials, which modification affects the solidification behavior (e.g., solidification rate, yield, grain quality, heat release, etc.) of the powder material, and further states that the surface modification may be a surface-chemistry modification, a physical surface modification, or a combination thereof.  Thus, it would appear that the coated materials of the prior art would in fact be a nanofunctionalized powder as claimed, despite the absence of that particular term in the prior art, and therefore the disclosure of Jin et al. is held to anticipate the claimed invention (in the sense of 35 USC 102).
At a minimum, the examiner submits that one of ordinary skill in the art would understand that coating a material (e.g. a metal powder) with a different material (e.g. a nanoscale oxide) is likely to result in some effect upon one or more of the qualities recited in para [0048] of the present specification.  Therefore, at a minimum, the disclosure of Jin et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

Claims 1-7, 12-17, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seals et al. (US 2012/0321892).
Seals discloses a composition comprising titanium powder particles with titanium carbide nano-whiskers grown on a surface thereof.  A glance at Fig. 1 of Seals would indicate that the concentration of the nanoscale material and the ratio thereof to the metal particles is within the ranges recited in instant claims 2, 3, 4, 13, 14, 15 and 23.  With respect to claims 5 and 16, Seals para [0020] states that the whiskers have a length of 500-1000 nm.  With respect to claims 6, 7 and 17, Seals para [0019] discloses embodiments in which the size of the titanium powder particles is alternatively 5 microns or 10-100 microns, which in comparison to the size of the nano-whiskers would include the presently claimed ranges.  With respect to claim 12, the final clause of claims 13 and 23, and claim 25, the nano-whiskers in Seals appear to be substantially physically disposed on surfaces of the metal particles.  
With respect to claim 22, Seals provides the titanium particles and the titanium nano-whiskers, deposits the latter on the former, and then in para [0028] employs them as reinforcing material in composite materials, which would require isolating and recovering them as presently claimed.  Further, the examiner notes that the method steps in this claim are recited in product-by-process terms; the scope of the claim is not limited to materials made by the recited method but includes all equivalent materials as well, regardless of the manner of making same.
Seals does not use the word “nanofunctionalized” as recited in the present independent claims.   However, this feature of the claimed invention (as defined by Applicant in e.g. para [0048] of the present specification) would appear to be either fully descriptive of the prior art material, or be one which one of skill in the art would presume to be present in the prior art material, for reasons similar to those set forth in item no. 6 above.  Thus the examiner’s position is that the disclosure of Seals et al. anticipates the claimed invention and/or would render the claimed invention obvious to one of ordinary skill in the art.

Claims 1-7, 12-17, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Djemai et al. (US 2020/0055118).
Djemai discloses a composition comprising Ti-6Al-4V alloy powders and nanoparticles containing zirconium oxide.  The volume percentage of nanoparticles is within the ranges recited in instant claims 2, 3, 13, 14 and 23; see Djemai Fig. 5.  With respect to claims 4 and 15, a glance at Fig. 1 of Djemai would indicate that the ratio of nanoparticles is within the presently claimed range.  With respect to claims 5, 6, 7, 16 and 17, Djemai para. [0097-0098] indicates the preferable size of the metal powders is 5-10 microns and that of the oxide is less than 130 nm with a median size of 65-85 nm, i.e. within the presently claimed ranges.   With respect to claims 12 and 25 and the final clause of claim 13, the prior art nanoparticles appear to all be substantially physically disposed on the metal particles.  With respect to claim 22, Djemai prepares a mixture of the metal particles and nanoparticles, deposits the latter on the former, and employs it as a precursor for additive manufacturing, which would require isolating and recovering the coated material.  The statements in item no. 7 above regarding product-by-process limitations apply equally as well in this instance.
Djemai does not use the word “nanofunctionalized” as recited in the present independent claims.   However, this feature of the claimed invention (as defined by Applicant in e.g. para [0048] of the present specification) would appear to be either fully descriptive of the prior art material, or be one which one of skill in the art would presume to be present in the prior art material, for reasons similar to those set forth in item no. 6 above.  Thus the examiner’s position is that the disclosure of Djemai et al. anticipates the claimed invention and/or would render the claimed invention obvious to one of ordinary skill in the art.

			Rejections – 35 U.S.C. 103
9.	Claims 5-7, 16, 17, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.
Jin, discussed in item no. 6, supra, does not specifically recite the limitations set forth in the instant claims.  However:
a) With respect to claims 5 and 16, while Jin does not specify the largest dimension of the nanoparticles, one of skill in the art generally interprets the term “nanoscale” as referring to materials smaller than micron size, i.e. smaller than 1000 nanometers.  Thus one of skill in the art would believe the oxide nanoparticles in Jin to be of a size substantially as claimed.
b) With respect to claims 6, 7 and 17, Jin indicates the size of the metal particles to be 25-500 micrometers; see Jin para [0162].  Therefore, embodiments of Jin in which the ratio of the metal particle size to nanoparticle size is, e.g. 1000 would mathematically result in nanoparticles of a size of 25-500 nm, well within the standard range of size of nanoparticles.
c) With respect to claims 22, 23 and 25, these claims are directed to a nanofunctionalized metal powder; the process steps in claim 22 are recited in product-by-process terms.  Therefore these claims encompass within their scope all such powders physically identical to those produced in the manner as claimed, regardless of the manner in which they are actually produced.  The metal powder-nanopowder combination of Jin appears to be substantively identical to such a nanofunctionalized metal powder.
d) Further with respect to claims 23 and 25, a glance at the drawing figures indicates that the volume percentage of nanoparticles in the prior art is within the claimed range.  Also, the nanoparticles are deposited on the particles in Jin by anodization and thus can be said to be “disposed chemically” on surfaces of the particles as claimed.
Thus the disclosure of Jin et al. is held to create a prima facie case of obviousness of a composition as presently claimed.

			Allowable Subject Matter
10. 	Claims 10, 11, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, limited to the elected species, and including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a composition comprising titanium particles and nanoparticles as defined in instant claims 1, 13 or 22, and where the nanoparticles are lattice-matched to an extent as defined in claims 10, 11, 20, 21 or 24.

			  Additional Prior Art
11.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

				
			
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 18, 2022